Citation Nr: 1606111	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-29 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis.

2.  Entitlement to an initial compensable rating for residuals of a right ring finger fracture.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2003 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Winston Salem, North Carolina Department of Veterans Affairs Regional Office (RO).  In his July 2010 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for January 2016.  However, the Veteran failed to appear for the scheduled hearing and did not request that it be rescheduled.  The Board therefore considers the Veteran's request for a Board hearing to be withdrawn.  


REMAND

The Board finds that a new VA examination is needed before the Veteran's claims on appeal can be decided.  The Veteran was last provided a VA examination for the disabilities on appeal in December 2008, more than seven years ago.  In the February 2010 notice of disagreement and July 2010 substantive appeal, the Veteran reported that his allergic rhinitis symptoms were more severe that indicated by the 0 percent rating assigned and that the residuals of the tuft fracture to the right ring finger caused symptoms of limitation of motion, restriction of activity, and flare-ups of pain.  

Therefore, a new VA examination is warranted to determine the current severity of the Veteran's allergic rhinitis and residuals of the tuft fracture to the right ring finger.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of allergic rhinitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should note the presence of any nasal polyps and state whether there is greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.

3.  Then, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of residuals of a tuft fracture to the right ring finger.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  In addition to limitation of motion, please address the Veteran's statements regarding restriction of activity and flare-ups.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

